 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 886 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of the 225th anniversary of the establishment of the Nation’s first Federal law enforcement agency, the United States Marshals Service. 
 
 
1.Short titleThis Act may be cited as the United States Marshals Service 225th Anniversary Commemorative Coin Act.  
2.FindingsThe Congress hereby finds as follows: 
(1)The United States Marshals, the first Federal law enforcement officers in America, were established under section 27 of the Act of Congress entitled Chapter XX.—An Act to Establish the Judicial Courts of the United States and enacted on September 24, 1789 (commonly referred to as the Judiciary Act of September 24, 1789), during the 1st Session of the 1st Congress, and signed into law by the 1st President of the United States, George Washington.  
(2)George Washington had carefully considered the appointments to the Judicial Branch long before the enactment of the Judiciary Act of September 24, 1789, and nominated the first 11 United States Marshals on September 24, and the remaining two Marshals on September 25, 1789. The Senate confirmed all 13 on September 26, 1789, 2 days after the Judiciary Act was signed into law.  
(3)In 1969, by order of the Department of Justice, the United States Marshals Service was created, and achieved Bureau status in 1974. The United States Marshals Service has had major significance in the history of the United States, and has directly contributed to the safety and preservation of this Nation, by serving as an instrument of civil authority used by all 3 branches of the United States Government.  
(4)One of the original 13 United States Marshals, Robert Forsyth of Georgia, a 40-year-old veteran of the Revolutionary War, was the first civilian official of the United States Government, and the first of many United States Marshals and deputies, to be killed in the line of duty when he was shot on January 11, 1794, while trying to serve civil process.  
(5)The United States Marshals Service Commemorative Coin will be the first commemorative coin to honor the United States Marshals Service.  
(6)The United States should pay tribute to the Nation’s oldest Federal law enforcement agency, the United States Marshals Service, by minting and issuing commemorative coins, as provided in this Act.  
(7)A commemorative coin will bring national and international attention to the lasting legacy of this Nation’s oldest Federal law enforcement agency.  
(8)The proceeds from a surcharge on the sale of such commemorative coins will assist the financing of national museums and charitable organizations.  
3.Coin specifications 
(a)DenominationsIn commemoration of the 225th anniversary of the establishment of the United States Marshals Service, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$5 Gold coinsNot more than 100,000 $5 gold coins, which shall— 
(A)weigh 8.359 grams;  
(B)have a diameter of 0.850 inches; and  
(C)contain 90 percent gold and 10 percent alloy.  
(2)$1 Silver coinsNot more than 500,000 $1 coins, which shall— 
(A)weigh 26.73 grams;  
(B)have a diameter of 1.500 inches; and  
(C)contain 90 percent silver and 10 percent alloy.  
(3)Half dollar clad coinsNot more than 750,000 half dollar coins, which shall— 
(A)weigh 11.34 grams;  
(B)have a diameter of 1.205 inches; and  
(C)be minted to the specifications for half dollar coins contained in section 5112(b) of title 31 United States Code.  
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  
(c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.  
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the 225 years of exemplary and unparalleled achievements of the United States Marshals Service.  
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin;  
(B)an inscription of— 
(i)the mint date 2015; and  
(ii)the years 1789 and 2014; and  
(C)inscriptions of the words Liberty, “In God We Trust”, “United States of America”, and E Pluribus Unum, and such other inscriptions as the Secretary may determine to be appropriate for the designs of the coins.  
(3)Coin images 
(A)$5 Gold coins 
(i)ObverseThe obverse of the $5 coins issued under this Act shall bear an image of the United States Marshals Service Star (also known as “America’s Star”).  
(ii)ReverseThe reverse of the $5 coins issued under this Act shall bear a design emblematic of the sacrifice and service of the men and women of the United States Marshals Service who lost their lives in the line of duty and include the Marshals Service motto Justice, Integrity, Service.  
(B)$1 Silver coins 
(i)ObverseThe obverse of the $1 coins issued under this Act shall bear an image of the United States Marshals Service Star (also known as America’s Star).  
(ii)ReverseThe reverse of the $1 silver coins issued under this Act shall bear an image emblematic of the United States Marshals legendary status in America’s cultural landscape. The image should depict Marshals as the lawmen of our frontiers, including their geographic, political, or cultural history, and shall include the Marshals Service motto Justice, Integrity, Service.  
(C)Half dollar clad coins 
(i)ObverseThe obverse of the half dollar clad coins issued under this Act shall bear an image emblematic of the United States Marshals Service and its history.  
(ii)ReverseThe reverse of the half dollar clad coins issued under this Act shall bear an image consistent with the role that the United States Marshals played in a changing nation, as they were involved in some of the most pivotal social issues in American history. The image should show the ties that the Marshals have to the United States Constitution, with themes including— 
(I)the Whiskey Rebellion and the rule of law;  
(II)slavery and the legacy of inequality; and  
(III)the struggle between labor and capital.  
(4)Realistic and historically accurate depictionsThe images for the designs of coins issued under this Act shall be selected on the basis of the realism and historical accuracy of the images and on the extent to which the images are reminiscent of the dramatic and beautiful artwork on coins of the so-called Golden Age of Coinage in the United States, at the beginning of the 20th Century, with the participation of such noted sculptors and medallic artists as James Earle Fraser, Augustus Saint-Gaudens, Victor David Brenner, Adolph A. Weinman, Charles E. Barber, and George T. Morgan.  
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary, after consultation with the Director of the United States Marshals Service and the Commission of Fine Arts; and  
(2)reviewed by the Citizens Coin Advisory Committee.  
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in proof quality and uncirculated quality.  
(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular combination of denomination and quality of the coins minted under this Act.  
(c)Commencement of issuanceThe Secretary may issue coins, to the public, minted under this Act beginning on or after January 1, 2015, except for a limited number to be issued prior to such date to the Director of the United States Marshals Service and employees of the Service for display and presentation during the 225th Anniversary celebration.  
(d)Termination of minting authorityNo coins may be minted under this Act after December 31, 2015.  
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins;  
(2)the surcharge provided in section 7(a) with respect to such coins; and  
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).  
(b)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.  
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: 
(1)A surcharge of $35 per coin for the $5 gold coin.  
(2)A surcharge of $10 per coin for the $1 silver coin.  
(3)A surcharge of $3 per coin for the half dollar coin.  
(b)DistributionSubject to section 5134(f) of title 31, United States Code, the Secretary shall promptly distribute all surcharges received from the sale of coins issued under this Act as follows: 
(1)The first $5,000,000 available for distribution under this section, to the U.S. Marshals Museum, Inc., also known as the United States Marshals Museum, for the preservation, maintenance, and display of artifacts and documents.  
(2)Of amounts available for distribution after the payment under paragraph (1)— 
(A)One third shall be distributed to the National Center for Missing & Exploited Children, to be used for finding missing children and combating child sexual exploitation.  
(B)One third shall be distributed to the Federal Law Enforcement Officers Association Foundation, to be used— 
(i)to provide financial assistance for— 
(I)surviving family members of Federal law enforcement members killed in the line of duty; 
(II)Federal law enforcement members who have become disabled; and 
(III)Federal law enforcement employees and their families in select instances, such as severe trauma or financial loss, where no other source of assistance is available; 
(ii)to provide scholarships to students pursuing a career in the law enforcement field; and 
(iii)to provide selective grants to charitable organizations.  
(C)One third shall be distributed to the National Law Enforcement Officers Memorial Fund, to support the construction of the National Law Enforcement Museum and the preservation and display of its artifacts.   
(c)AuditsAll organizations, associations, and funds shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).  
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to this issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 
8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government;
(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
